Citation Nr: 1759688	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-32 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In a September 2009 rating decision, the RO denied entitlement to increased ratings in excess of 10 percent for left knee instability and painful motion.

In March 2017, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.  


FINDING OF FACT

For the entire period on appeal, the Veteran's left knee disability has been manifested by meniscus impairment with pain, locking and effusion in the joint, without limitation of motion or instability.


CONCLUSIONS OF LAW

The criteria for a 20 percent rating for left knee disability have been met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5258 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The VA must notify the claimant of any information, including any medical or lay evidence, not previously provided to the VA that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 (2012); 38 C.F.R. § 3.159 (2017).  The VA's duty to notify was satisfied by the letter dated in August 2009.  

The VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103 (2012).  The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  

The August 2009 VA medical opinion reflects that the examiner reviewed the Veteran's pertinent medical history and offered opinions supported by adequate rationale.  Therefore, the opinion is adequate for determining entitlement to an increased rating.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  There is no indication that there exists any additional obtainable evidence that has a bearing on this case that has not been obtained.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2017).

II.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint. 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

"The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59 (2017).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Service connection for a left knee disability was granted in an August 1989 rating decision.  A 0 percent rating was assigned from January 3, 1989.  In a February 2002 rating decision, the service-connected left knee disability was granted a 10 percent rating for painful motion due to left knee osteoarthritis under Diagnostic Code 5257 from September 17, 2001.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6  (2017). Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

Slight recurrent subluxation or lateral instability of the knee is rated 10 percent.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent.  Severe recurrent subluxation or lateral instability of the knee is rated as 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

The Board will also consider whether entitlement to a rating under Diagnostic Code 5258 for dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint is appropriate for this matter.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2017).

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but separate compensable pathology must be shown.  VAOGCPREC 9-2004.  However, throughout the pendency of the appeal, the Veteran has had full range of motion in his left knee.  As such, a compensable rating for limitation of motion is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2017).  

Other diagnostic codes relating to the knee are Diagnostic Code 5256 for ankylosis, Diagnostic Code 5259 for symptomatic removal of semilunar cartilage, Diagnostic Code 5262 for impairment of tibia and fibula, and Diagnostic Code 5263 for genu recurvatum.  Those conditions are not shown on examination, or in the medical evidence of record, and the Board finds that application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2017).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

At the August 2009 VA examination, the Veteran stated that his left knee pain had been increasing since his 1975 left knee surgery for a meniscus tear and that the pain is aggravated with changes in the weather, standing, walking, and going up and down stairs.  The Veteran wore a knee brace and stated that his left knee buckles.  The Veteran reported that his left knee instability has made his right knee start to hurt because he leans on the right knee to support his left knee.  On physical examination, the examiner noted that the Veteran had medial and lateral joint line tenderness and pain in the patellofemoral joint.  The Veteran did not have any swelling and was negative for McMurray's sign.  The Veteran was able to extend to 0 degrees and flex to 140 degrees, with objective complaints of pain with flexion.  The Veteran's motion strength was 5 out of 5 with knee flexion.  The examiner found no instability in the Veteran's left knee.  The examiner diagnosed the Veteran with status post left knee meniscectomy, left knee degenerative joint disease, and bilateral knee patellofemoral syndrome. 

An August 2009 private report based on a Magnetic Resonance Imaging scan (MRI) noted an increase in the amount of fluid in the joint space and suprapatellar pouch and a lobulated cystic fluid collection at the posterolateral aspect of the joint.  The MRI also showed lateral meniscus abnormalities, including a tear at the body portion of the lateral meniscus.  Small joint effusion was noted. 

Private medical records from April 2016 indicate that on MRI, the Veteran has chronic horizontal tears within the anterior horn and body of the lateral meniscus.  The examiner noted meniscal degeneration with no evidence of meniscal capsular separation.  

Private medical records from another doctor, dated March through May 2016, also support lateral meniscus tearing associated with degenerative changes.  These records indicate that the Veteran is prescribed Tramadol as a pain medication.  

At the hearing, the Veteran noted that his knees buckle in rain or snow, which has caused him to fall many times.  The Veteran indicated that he cannot play sports or run anymore.  The Veteran also stated that his knee hurts from standing during his job as a security guard.  The Veteran noted that he takes Tramadol and states that he is "constantly popping those pills" in order to temporarily alleviate the pain.  

The Board first finds that the Veteran's knee disorder is more appropriately rated under Diagnostic Code 5258, for dislocated semilunar cartilage, than under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this regard the record shows that the Veteran's knee disorder includes meniscal pathology and the typical symptoms of such.  In fact, virtually all of the Veteran's clinically demonstrated symptoms are consistent with meniscal pathology, including effusion and pain.  In contrast, the Veteran clinically exhibits none of the symptoms contemplated by Diagnostic Codes 5257, 5260 or 5261.  Examination has revealed the absence of any instability, and he has full range of knee motion.  Consequently, the Board finds that the Veteran's knee disorder is most appropriately rated under Diagnostic Code 5258.  The Board notes that the rating under Diagnostic Code 5257 was not in effect for 20 years or more, and consequently Murray v. Shinseki, 24 Vet. App. 420 (2011) is not for application.

Diagnostic Code 5258 provides for a 20 percent rating for frequent episodes of locking, pain and effusion into the joint.  The record shows that the Veteran experiences pain in the joint, and diagnostic studies have documented the presence of effusion.  The criteria for a 20 percent evaluation consequently are met, and the Veteran is entitled to an increased rating to this extent.

The Board has considered whether a higher rating is warranted under any applicable alternative diagnostic code.  With respect to Diagnostic Codes 5260 and 5261, the record shows that he exhibits full flexion and extension.  Based on this full range of motion, he would not be entitled even to a compensable rating based either on limitation of flexion or extension.  The Board notes that he has complained of pain and buckling.  The Board points out, however, that the pain he reported on examination was joint line pain, rather than pain with motion testing.  With respect to the knee buckling, the examiner determined that the Veteran's strength was full.  Even assuming, then, that the pain the Veteran reported functionally affected his knee motion, the fact that the Veteran's flexion and extension were full, with no degrees of lost motion, leads the Board to conclude that even with consideration of any functional impairment due to pain, the Veteran does not have a compensable level of functionally limited flexion or extension.  Consequently, a rating higher than 20 percent under Diagnostic Codes 5260 or 5261 is not warranted.
The Veteran contends that his buckling is indicative of instability in the knee.  Clinical examination, however, has shown that there is no instability in the knee, even to a slight degree.  The Board finds that clinical findings to be of greater probative value than the Veteran's contentions of instability.  The Board notes that clinical examination has shown no underlying basis to support the Veteran's complaints of buckling; clinical examination has shown the lack of instability, and has also shown full strength.  The Board consequently finds that the objective examination findings more accurately document the level of instability in the knee.

Inasmuch as the knee clearly is not ankylosed, and as there is no history or documentation of impairment of the tibia or fibula, a higher rating under those diagnostic codes is not warranted.

The Board has considered whether a separate rating, as opposed to a higher rating, is warranted for any limitation of motion or instability.  The Board finds the facts in this case distinguishable from those in Lyles v. Shulkin,  No. 16-0994 (U.S. Vet. App. Aug. 17. 2017).  In this case, in contrast to that present in Lyles, all of the manifestations of the Veteran's knee disorder are contemplated by Diagnostic Code 5258, and to the extent that it is argued a symptom may not, the Board finds that no symptoms suffices to establish a compensable rating under another applicable diagnostic code.  As discussed at length above, the Veteran does not have any knee instability or limitation of motion (or a compensable level of functional limitation of motion, even assuming the pain complaints are present with motion).  The pain symptoms are, in the Board's opinion, attributable to the meniscal pathology and are contemplated by Diagnostic Code 5258, which explicitly requires the presence of pain.  The primary symptoms alleged by the Veteran is buckling of the knee, which he believes represents instability.  Given, however, that the Veteran has not demonstrated instability on examination in connection with this claim, and has not demonstrated weakness of the knee in connection in connection with this claim, the Board finds that the alleged buckling does not represent any knee instability or weakness.  Consequently, the buckling complaint does not establish a basis for a separate rating.  If anything, the buckling appears to the Board to be the functional equivalent of the "locking" contemplated by Diagnostic Code 5258.  In actuality, however, the Board is not convinced of the existence of the buckling symptoms, as neither the examination nor the clinical treatment notes document the symptoms, or otherwise felt the complaint was such as to require an assessment.

Accordingly, the Board finds that an increased rating of 20 percent for the service-connected knee disorder is warranted.  A rating higher than 20 percent, or a separate rating, is not warranted.  38 C.F.R. § 4.3. 


ORDER

Entitlement to a disability rating of 20 percent, but no higher, is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


